Name: 89/671/EEC: Council Decision of 24 July 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  leather and textile industries
 Date Published: 1989-12-30

 Avis juridique important|31989D067189/671/EEC: Council Decision of 24 July 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products Official Journal L 396 , 30/12/1989 P. 0011 - 0011COUNCIL DECISION of 24 July 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products (89/671/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products, initialled on 28 June 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Decision 87/460/EEC (1); Whereas that Agreement provides for the possibility of re-examining quantitative adjustments to the quotas for certain categories, in order to allow for the introduction of the harmonized system; Whereas, at the end of consultations between the Community and the Kingdom of Thailand an Agreed Minute amending the quota on category 7 products provided for in the Agreement was initialled on 15 December 1988; Whereas pending the completion of the procedures necessary for the conclusion of the Agreement and the Agreed Minute, the Agreed Minute should be applied provisionally, with effect from 1 January 1988, provided that there is a reciprocal provisional application on the part of the Kingdom of Thailand, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minute amending the Agreement on trade in textile products between the European Economic Community and the Kingdom of Thailand shall be applied provisionally in the Community, with effect from 1 January 1988, provided that there is reciprocal provisional application on the part of the Kingdom of Thailand. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of the Kingdom of Thailand on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council thereof. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No L 255, 5. 9. 1987, p. 126.